Title: To George Washington from William Heath, 24 June 1783
From: Heath, William
To: Washington, George


                  
                      24 June 1783
                  
                  Proceedings of a Board of General Officers assembled at Head Quarters the 24 June 1783
                   PresentMajor General Heath,    Brig. Genl HuntingtonMajor Genl Howe,        Brig. Genl HartMajor Genl Steuben,    Brig. Genl Greaton

                  
                  A Letter from the Commander in Chief dated 23 June 1783 was laid before the Board together with the sundry Papers mentioned therein—and the same being considered, On the first Question, "Whether all the measures which were proper for giving satisfaction to Brigadier Genl Hazen and a number of Officers of his Corps, respecting Major Reid have been pursued or not?"
                  The Board are Unanimously of Opinion in the Affirmative.
                  On the third Question—"Whether Major Reid ought to be arrested and brought to trial on the charges exhibited against him by General Hazen and some of the Officers of his Corps in their Letter of June 6. 1783?"
                  
                  The Board are of Opinion—That Major Reid ought not to be arrested and brought to trial on the first charge exhibited against him because—There has so much time elapsed since the subjects of Complaint existed, being in the one case nearly Six Years and in the other two Years—that there is no probability at the present closing period of the War, of elucidating the facts and of giving satisfaction, or rendering any advantage to the Army or to the public from the investigation.
                  The B.
                  That Major Reid ought not to be Arrested on the 2nd Charge exhibited against him—because—in the first place it is too general—in the second place—upon a specification of the Charge the assertions mentioned therein, ought to appear to be independent of Major Reids defence before the General Court Martial of which Colonel Greaton was President.
                  That Major Reid ought not to be arrested on the third Charge exhibited against him because—his particular circumstances justified him in not attending to the Arrest of Genl Hazen. 
                  
                     W. Heath M. General
                     President
                  
               